                Case 2:21-sw-00126-DB Document 5 Filed 04/06/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814                                                         FILED
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900                                                    Apr 06, 2021
 5
                                                                            CLERK, U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF CALIFORNIA




 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10   In the Matter of the Search of:                     CASE NO.: 2:21-SW-00126-DB

11   Information associated with Facebook user ID        REQUEST TO UNSEAL SEARCH WARRANT
     100011985227160 that is stored at premises          AND SEARCH WARRANT AFFIDAVIT
12   controlled by Facebook

13

14                                          REQUEST TO UNSEAL

15          The search warrant in the above-captioned matter has been executed, and the United States seeks

16 to produce to defense counsel the search warrant application, accompanying files, and returns. As a

17 result, there is no need for the search warrant or search warrant affidavit to remain under seal.

18 Accordingly, the United States asks that the Court order that the search warrant, search warrant affidavit,

19 and related case filings be unsealed.

20
21    Dated: April 6, 2021                                  PHILLIP A. TALBERT
                                                            Acting United States Attorney
22

23                                                    By: /s/ SAM STEFANKI
                                                          SAM STEFANKI
24                                                        Assistant United States Attorney
25

26

27

28


      REQUEST TO UNSEAL SEARCH WARRANT
